UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4476


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GEORGE GUNTER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00462-RBH-2)


Submitted:   March 29, 2012                 Decided:   April 17, 2012


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Locklair, LOCKLAIR & LOCKLAIR, PC, Columbia, South
Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Robert Frank Daley, Jr., Assistant United States Attorneys,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George Gunter was named in Counts One and Six of a

six-count indictment.         Count One charged Gunter and four others

with   conspiracy   to   possess     with     intent   to    distribute    and   to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2006).

Count Six charged Gunter and another man with possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a) (2006).     Gunter pled not guilty to both counts.

           After    hearing     evidence      and   deliberating,        the   jury

returned a verdict form finding Gunter not guilty as to Count

Six, and guilty as to Count One, but with no finding as to the

drug   quantity    attributable      to   Gunter.      The    court   composed    a

further   instruction    to    the    jury    acceptable     to   both    parties,

identifying the inconsistency on the verdict form and clearly

setting forth the jury’s options.               The jury again returned a

guilty verdict as to Count One, this time identifying a quantity

of drugs attributable to Gunter.               Gunter was sentenced to 151

months in prison and timely appealed.            We affirm.

           On appeal, Gunter’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but questioning whether

the jury’s initial, inconsistent verdict form requires reversal

of Gunter’s conviction.         Although informed of his right to do



                                          2
so, Gunter has not filed a pro se supplemental brief.                        The

Government declined to respond.

           “[I]t    has   long   been   settled     that   inconsistent   jury

verdicts do not call into question the validity or legitimacy of

the resulting guilty verdicts.”             United States v. Green, 599

F.3d 360, 369 (4th Cir. 2010) (citing United States v. Powell,

469 U.S. 57, 64 (1984); Dunn v. United States, 284 U.S. 390, 393

(1932)).   Here, in any event, the district court’s additional

instruction   and     the   jury’s      ultimate     verdict    removed      any

inconsistency.      Therefore,     this     claim   entitles   Gunter   to    no

relief.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm the judgment of the district court.                  This

court requires that counsel inform Gunter, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If Gunter requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Gunter.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                        3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4